Allowable Subject Matter

Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements filed on 07/27/2013 complies with the provisions of MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.  A signed copy of the form is attached.

The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipate nor render obvious the claimed subject matter of: 
A computer-assisted tele-operated surgery manipulator, comprising: an arm configured to releasably couple with a set-up structure of a computer-assisted tele-operated surgery system; a first ring rotatably coupled to the arm; a second ring rotatably coupled to the arm, the first ring and the second ring arranged concentrically; and an instrument actuator coupling pivotably coupled to the second ring and defining an instrument insertion axis, the instrument actuator coupling configured to releasably couple with a computer-assisted tele-operated surgical instrument actuator.
No particular single feature of the claim renders the claim as a whole patentable. Only the claim taken as a whole combination is deemed new and unobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO L-892.
US-20180256235 is directed to “A surgical system comprising: a plurality of modular units, each unit comprising: a motor unit; and a surgical mechanical arm actuated by, connected to and supplied with electrosurgical power by said motor unit; and a memory configured to store a selected electrosurgical operational mode for each of said plurality of modular units.”;
US-20090157092 is directed to “ A force sensor apparatus, comprising: a tube portion including a plurality of radial ribs and a strain gauge positioned over each of the plurality of radial ribs; a proximal end of the tube portion that operably couples to a shaft of a surgical instrument that operably couples to a manipulator arm of a robotic surgical system; and a distal end of the tube portion that proximally couples to a wrist joint coupled to an end effector.”;
Shang et al., is directed to “A Single-Port Robotic System for Transanal Microsurgery—Design and Validation”;
Direkwatana et al., is directed to “Development of wire-driven laparoscopic surgical robotic system, “MU-LapaRobot””;
Gosselin et al., is directed to “Design of a High Fidelity Haptic Device for Telesurgery”;
Berkelman et al., is directed to “Control and user interface design for compact manipulators in minimally-invasive surgery”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MCDIEUNEL MARC whose telephone number is (571) 272-6964.  The examiner can normally be reached on Work 9:00 AM to 7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-3976.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


    PNG
    media_image1.png
    150
    150
    media_image1.png
    Greyscale
                                 





/McDieunel Marc/
Primary Art Unit 3664B